


109 HR 5632 RH: To amend Chapter 301 of title 49, United

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 301
		109th CONGRESS
		2d Session
		H. R. 5632
		[Report No.
		  109–537]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mr. Shimkus (for
			 himself, Mr. Engel, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			June 28, 2006
			Additional sponsors: Mr.
			 Kingston and Mr.
			 Lipinski
		
		
			June 28, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend Chapter 301 of title 49, United
		  States Code, to establish a national tire fuel efficiency consumer information
		  program, and for other purposes.
	
	
		1.Tire Fuel
			 Efficiency Consumer Information
			(a)In
			 generalChapter 301 of title 49, United States Code, is amended
			 by inserting after section 30123 the following new section:
				
					30123A.Tire Fuel
				Efficiency Consumer Information
						(a)Rulemaking(1)Not later than 18 months
				after the date of enactment of this section, the Secretary of Transportation
				shall, after notice and opportunity for comment, promulgate rules establishing
				a national tire fuel efficiency consumer information program for tires designed
				for use on motor vehicles to educate consumers about the effect of tires on
				automobile fuel efficiency.
							(2)Items included in
				ruleThe rulemaking shall include each of the following:
								(A)A national tire fuel efficiency rating
				system for motor vehicle tires to assist consumers in making more educated tire
				purchasing decisions.
								(B)Requirements for providing information
				to consumers, including information at the point of sale and other potential
				information dissemination methods, including the internet.
								(C)Specifications for test methods for
				manufacturers to use in assessing and rating tires to avoid variation among
				test equipment and manufacturers.
								(D)A national tire maintenance consumer
				education program including, information on tire inflation pressure, alignment,
				rotation, and tread wear to maximize fuel efficiency.
								(3)ApplicabilityThis section shall not apply to tires
				excluded from coverage under section 575.104(c)(2) of title 49, Code of Federal
				Regulations, as in effect on date of enactment of this section.
							(b)ConsultationThe
				Secretary shall consult with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency on the means of conveying tire fuel
				efficiency consumer information.
						(c)Report to
				congressThe Secretary shall conduct periodic assessments of the
				rules promulgated under this section to determine the utility of such rules to
				consumers, the level of cooperation by industry, and the contribution to
				national goals pertaining to energy consumption. The Secretary shall transmit
				periodic reports detailing the findings of such assessments to the Energy and
				Commerce Committee of the House of Representatives and the Commerce, Science,
				and Transportation Committee of the Senate.
						(d)Tire
				markingThe Secretary shall not require permanent labeling of any
				kind on a tire for the purpose of tire fuel efficiency information.
						(e)PreemptionWhen a requirement under this section is in
				effect, a State or political subdivision of a State may adopt or enforce a law
				or regulation on tire fuel efficiency consumer information only if the law or
				regulation is identical to that requirement. Nothing in this section shall be
				construed to preempt a State or political subdivision of a State from
				regulating the fuel efficiency of tires not otherwise preempted under this
				chapter.
						.
			(b)EnforcementSection 30165(a) of such chapter is amended
			 by adding at the end the following:
				
					(3)Section
				30123AAny person who fails
				to comply with the national tire fuel efficiency consumer information program
				under section 30123A is liable to the United States Government for a civil
				penalty of not more than $50,000 for each
				violation.
					.
			(c)Table of
			 contentsThe table of
			 contents for chapter 301 of title 49 is amended by adding the following new
			 item after the item relating to section 30123:
				
					
						30123A. Tire fuel efficiency consumer
				information.
					
					.
			
	
		1.Tire
			 Fuel Efficiency Consumer Information
			(a)In
			 generalChapter 301 of title 49, United States Code, is amended
			 by inserting after section 30123 the following new section:
				
					30123A.Tire Fuel
				Efficiency Consumer Information
						(a)Rulemaking(1)Not later than 18 months
				after the date of enactment of this section, the Secretary of Transportation
				shall, after notice and opportunity for comment, promulgate rules establishing
				a national tire fuel efficiency consumer information program for tires designed
				for use on motor vehicles to educate consumers about the effect of tires on
				automobile fuel efficiency.
							(2)The rulemaking shall include each of
				the following:
								(A)A national tire fuel efficiency rating
				system for motor vehicle tires to assist consumers in making more educated tire
				purchasing decisions.
								(B)Requirements for providing information
				to consumers, including information at the point of sale and other potential
				information dissemination methods, including the internet.
								(C)Specifications for test methods for
				manufacturers to use in assessing and rating tires to avoid variation among
				test equipment and manufacturers.
								(D)A national tire maintenance consumer
				education program including, information on tire inflation pressure, alignment,
				rotation, and tread wear to maximize fuel efficiency.
								(3)This section shall not apply to tires
				excluded from coverage under section 575.104(c) of title 49, Code of Federal
				Regulations, as in effect on date of enactment of this section.
							(b)ConsultationThe
				Secretary shall consult with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency on the means of conveying tire fuel
				efficiency consumer information.
						(c)Report to
				congressThe Secretary shall conduct periodic assessments of the
				rules promulgated under this section to determine the utility of such rules to
				consumers, the level of cooperation by industry, and the contribution to
				national goals pertaining to energy consumption. The Secretary shall transmit
				periodic reports detailing the findings of such assessments to the Energy and
				Commerce Committee of the House of Representatives and the Commerce, Science,
				and Transportation Committee of the Senate.
						(d)Tire
				markingThe Secretary shall not require permanent labeling of any
				kind on a tire for the purpose of tire fuel efficiency information.
						(e)PreemptionNothing in this section shall prohibit a
				State or political subdivision of a State from enforcing a law or regulation on
				tire fuel efficiency consumer information in effect on January 1, 2006. After a
				requirement under this section is in effect, a State or political subdivision
				of a State may adopt or enforce a law or regulation on tire fuel efficiency
				consumer information enacted after January 1, 2006, only if the law or
				regulation is identical to that requirement. Nothing in this section shall be
				construed to preempt a State or political subdivision of a State from
				regulating the fuel efficiency of tires not otherwise preempted under this
				chapter.
						.
			(b)EnforcementSection 30165(a) of such chapter is amended
			 by adding at the end the following:
				
					(4)Section
				30123AAny person who fails
				to comply with the national tire fuel efficiency consumer information program
				under section 30123A is liable to the United States Government for a civil
				penalty of not more than $50,000 for each
				violation.
					.
			(c)Table of
			 contentsThe table of
			 contents for chapter 301 of title 49, United States Code, is amended by adding
			 the following new item after the item relating to section 30123:
				
					
						30123A. Tire fuel efficiency consumer
				information.
					
					.
			
	
		June 28, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
